DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/01/2021 has been entered. Claim 1 has been amended and new claims 2-15 have been added. Therefore, claims 1-15 are now pending in the application.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art Shirai (US – 2011/oo57485 A1) discloses bicycle seatpost assembly comprising:
an upper post (30, Fig: 1-7);
a lower post (31, Fig: 1-7), wherein said upper post and said lower post are telescopically disposed with respect to each other (Fig: 1-7);
a piston (130, Fig: 11) coupled to said lower post (Fig: 11);
a first valve (152, 162, Fig: 11) at least partially disposed within said piston (Fig: 11), said first valve controlling a first fluid pathway (141, 142, Fig: 11) through said piston, wherein said first fluid pathway extends between a first portion of a fluid chamber 
a second valve (40, function as valve, [0044], Fig: 11) at least partially disposed within said piston (Fig: 11), said second valve providing a second fluid pathway (102, 112, Fig: 11) through said piston, wherein said second fluid pathway extends between said first portion of said fluid chamber and said second portion of said fluid chamber and provides a bypass for fluid to flow between said first portion of said fluid chamber and said second portion of said fluid chamber when at least a portion of said first fluid pathway is closed [0053-0058]: and
an actuation assembly (90, Fig: 4, and 290, Fig: 22) disposed external to said seat post said actuation assembly coupled to said lower post ([0049] and [0083], Fig: 4, 22).
However, prior art fails to disclose an internal floating piston disposed within said seat post, said internal floating piston disposed between said second portion of said fluid chamber and a gas chamber such that said internal floating piston separates said gas chamber from said second portion of said fluid chamber.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1. Claims 2-9 are also allowable by virtue of their dependencies from claim 1.
Further, prior art also fails to disclose an internal floating piston disposed between said fluid chamber and said gas chamber such that said internal floating piston separates said fluid chamber from said gas chamber, which recited in independent .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657